DETAILED ACTTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9th 2021.
3.	Applicant’s election without traverse of claims 1-14 in the reply filed on March 9th 2021 is acknowledged.
Information Disclosure Statement
4. 	The information disclosure statements (IDS) submitted on February 20th 2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reading (US 6,654,117).
Regarding claim 1, Reading discloses a closure monitoring system (Fig. 1) comprising:
a conveyer (18) that moves a container (20) with a closure (22) in a direction (A);
a first device (12a, 16a) supported along a direction of travel (A) of the conveyer (18) and configured to generate first distance signals (col. 4 ll. 1-14) representative of first distances to a top surface of the closure (22; Fig. 1a) along a first path that traverses the top surface of the closure (22; Figs, 1, 1a, 2-4);
a second device (12b, 16b) supported along a direction of travel (A) of the conveyer (18) and configured to generate second distance signals (col. 4 ll. 1-14) representative of second distances to the top surface of the closure (22; Fig. 1a) along a second path that traverses the top surface of the closure (22; Figs, 1, 1a, 2-4); and
a processor (col. 4 ll. 3-5) coupled to first (12a, 16a) and second devices (12b, 16b) to analyze the first and second distance signals to generate a signal in response to the analysis indicating that the closure (22) is improperly affixed to the container (20; col. 4 ll. 1-46; Figs. 2-4).
Allowable Subject Matter
7.	Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the most relevant prior art is Reading. 

Regarding claim 11, the most relevant prior art is Reading.
Reading fails to disclose the calculation steps.
Regarding claim 12, the most relevant prior art is Reading.
Reading discloses wherein the first (14a) and second paths (14b) are an equal distance from a centerline diameter (C).
Reading fails to disclose a centerline diameter that is parallel to both first and second paths.
Regarding claim 13, the most relevant prior art is Reading.
Reading discloses first (14a) and second paths (14b).
Reading fails to disclose wherein the first and second paths being generally parallel to each other.
Regarding claim 14, the most relevant prior art is Reading.
Reading discloses the distances.
Reading fails to disclose wherein the distances within a given set are contiguous with each other.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731